Ed. F. McF addin, Justice, dissenting. In this case I dissent from the affirmance of the Trial Court’s judgment for any amount; and here are my reasons: I. In the case of Housing Authority v. Amsler, Judge, 239 Ark. 592, 393 S. W. 2d 268, I stated in considerable detail why I was of the view that the landowner could not recover any damages in this case; and I am still of the view stated in that dissenting opinion. II. In the Majority opinion in the said case of Housing Authority v. Amsler, supra, the Trial Court was empowered to proceed to hear the damage claim; and these are the directions contained in the final paragraph of the said Majority opinion: “Accordingly the writ is denied and, at the next hearing, the Trial Court can determine the question of good faith or lack thereof and also the amount of damages, if any, suffered by the condemnee.” Thus, under the directions of the Majority, the first question that the Trial Court was to determine was that of good faith or lack thereof on the part of the Housing Authority in surrendering the property without a taking. I find absolutely nothing in the testimony in the trial from which comes this appeal which indicates any lack of good faith on the part of the Housing Authority in surrendering the property. The uncontradicted testimony shows that the Housing Authority took 102 parcels of land before this parcel, and had paid for the 102 parcels a total of $'517,706.65; that'the balance of funds left in the hands of the Housing Authority was a total of $20,418.35 with which to acquire this parcel of property ; that after the jury returned a verdict of $45,000.00 the Housing Authority did not have sufficient funds to acquire this property; and, therefore, the Housing Authority necessarily had to forego the acquisition of this property. The testimony is detailed, and there is none to contradict it. Where is the bad faith on the part of a person who cannot buy property because he does not have the money? The Trial Court had no evidence on which to predicate a finding of bad faith on the part of the Housing Authority. Therefore I dissent from any affirmance of the judgment for any amount. I am authorized to state that the Chief Justice joins in this dissent.